Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to Application 16/914,071 filed on 3/4/22. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Closest prior art(s)of the record teaches A data transmission detection system, comprising: a first stage of the data transmission detection system, comprising: a receiver input through which a wireless data transmission signal is received; a plurality of mixers in communication with the receiver input, wherein: each mixer of the plurality of mixers mixes a different frequency of a plurality of frequencies with the wireless data transmission signal; and each mixer of the plurality of mixers outputs a mixed wireless data transmission signal, thereby creating a plurality of mixed wireless data transmission signals; a data transmission detector module that receives the mixed wireless data transmission signal from each mixer of the plurality of mixers and creates a plurality of scores, wherein: each score of the plurality of scores corresponds to a mixed wireless data transmission signal of the plurality of mixed wireless data transmission signals; and a match detection module configured to: receive the plurality of scores from the data transmission detector module, wherein the match detection module identifies a highest score of the plurality of scores and determines whether the highest score exceeds a match threshold; and cause the mixed wireless data transmission signal mapped to the highest score to be selected.
	However, does not specifically disclose a second stage of the data transmission detection system, comprising: a second plurality of mixers that each receive the wireless data transmission signal, wherein: each mixer of the second plurality of mixers mixes a different localized frequency of a plurality 
	It would have not been obvious to one of the ordinary skilled in the art at the time of the filling to teach and/or suggest above mentioned limitation(s) alone and/or in combination of any other reference(s).

As per claim 15, same reasons apply.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632